Petitions and supplemental petitions for a rehearing were filed by the parties who opposed the granting of the writs of certiorari and prohibition asked for by the defendants in suit numbered 37,190, and who were the relators in the proceedings numbered 37,210 and 37,211, respectively, in which proceedings they asked this court either to grant them a suspensive appeal from the judgment rendered in the suit numbered 37,190 on June 17, 1943, or to grant them a writ of mandamus to compel the district judge to grant the relators a suspensive appeal. The defendants, against whom the judgment was rendered in the suit No. 37,190, have not asked for a rehearing.
It is provided in Section 5 of Rule XII of the Rules of this Court (191 La. xliv) that an application for a rehearing will not be considered in a case such as this, where the court has refused to grant a writ of certiorari or other supervisory writ or a rule nisi. That rule is applicable in all cases, even when the reason given by this court for refusing to grant a writ or rule nisi is that the judgment or order complained of is correct, and even when this court renders an opinion explaining why the judgment or ruling complained of is correct.
For the reasons stated all of the petitions and supplemental petitions for a rehearing, filed in the above numbered and entitled case, in any one or all of the proceedings *Page 300 
numbered, respectively, 37,190, 37,210 and 37,211 of the docket of this court, are denied.